Buchanan, Ch. J.,
delivered the opinion of the court.
This is an action of slander, and the words charged in the first count in the declaration are, “he burnt the school house,” inuendo, the school house of the appellant Edward Jones.
In the second count, “you burnt the school house, ” and and in the third count, “ William Ilungerford burnt the school house, ” with the same inuendo, in each, as in the first count. To which there was a plea of not guilty, and issue, and a verdict for the plaintiff', the appellee, and a motion in arrest of judgment, which was overruled, and judg*406ment entered upon the verdict for the plaintiff. And the question presented to us, is, whether the words as charged in the declaration, are actionable per se.
By the 5th section of the act of 1809, ch.V38, it is provided, that “every person, his, or her, aiders, abetters, or counsellors, who shall be duly convicted of the crime of wilfully burning any mill, distillery, manufactory, barn, meat house, tobacco house, stable,'ware house, or other out house not parcel of any dwelling house, being empty, or having therein any tobacco, wheat, rye, oats, indian corn, barley, flax, hemp, hay, or other country produce, horse, or horses, cattle, or goods, wares, and merchandize, shall, at the discretion of the court, suffer death, by hanging by the neck, or be sentenced to undergo a confinement in the penitentiary house, for a time, not less than three, nor more than twelve years.” There can, we think, be no doubt that a school house, net parcel of a dwelling house, is embraced by the terms, “any other out house, not parcel of any dwelling house,” and that maliciously to charge another with wilfully burning a school house, (the property of another,) is per se actionable. But as it is not every burning that constitutes an offence, and a man may innocently, and without committing any offence punishable by the law, burn any house, the intention always entering into the essence of the offence; and the wilfully burning any of the houses mentioned in the act of assembly, being the offence described, and provided against, it is not sufficient, in an action of slander, merely to charge in the declaration, that the defendant said of the plaintiff, “that he had burned such a house, ” such words, not naturally, and per se, conveying the meaning that he had wilfully burned the house, or committed the offence prohibited by the act of assembly; but might have been intended of an innocent, and not a felonious burning. And it is not like the case of words spoken, that are prima facie actionable, as the directly calling a man a thief or saying of him that he was guilty of perjury. In relation to which, it is sufficient to state in the declaration, *407the malicious intent of the defendant, and the slanderous words spoken concerning the plaintiff. Here the declaration does not state a slander prima facie actionable, as the saying of the plaintiff, that he had wilfully burned the school house; and there is neither a proper colloquium stated, nor an inuendo, that the defendant meant, by the words spoken, to impute to the plaintiff the crime of wilfully burning the school house. In House vs. House, 5 Harr, and Johns., 125, cited in the argument by the counsel for the plaintiff, it will be seen, on examination of the record, that there was an inuendo, that the defendant meant that the plaintiff was guilty of arson, and did wilfully burn the defendant’s barn.
JUDGMENT REVERSED.